Citation Nr: 0311239	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  01-06 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for bilateral tinnitus.



REPRESENTATION

Appellant represented by:	Lawrence D. Levin, Attorney



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The appellant apparently had only stateside active service, 
which was from March 1954 to March 1956.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO), which 
denied service connection for tinnitus.

In October 2002, the Board remanded the case to the RO to 
schedule a Travel Board hearing.  Although a Travel Board 
hearing was scheduled for April 2003, appellant, through his 
attorney, requested that a videoconferencing hearing be 
scheduled as soon after April 30, 2003 as possible.  Later 
that April, the RO provided appellant and his attorney notice 
of such hearing rescheduled for May 2003.  However, appellant 
and his attorney failed to report for the May 2003 hearing.  
There has been no claimed good cause nor other reason given.  
The case is now ready for final appellate determination.


FINDINGS OF FACT

It is at least as likely as not that, based upon competent 
medical opinion, appellant's bilateral tinnitus is related to 
in-service noise exposure.


CONCLUSION OF LAW

With resolution of reasonable doubt, appellant's bilateral 
tinnitus was incurred during service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the Board's award herein of entitlement to 
service connection for bilateral tinnitus, the evidentiary 
record is obviously adequate.  Accordingly no further notice 
or development is indicated.

In deciding this service connection issue, the Board will 
consider applicable statutory and regulatory provisions, 
including the following:  Service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Apparently, the RO did not seek appellant's service personnel 
records.  However, the positive evidence includes appellant's 
DD-214 form, which indicates that his military occupational 
specialty was "armor basic"; and that his "most 
significant" duty assignment was with a tank battalion.  In 
the Board's opinion, it would be a reasonable inference that 
appellant may have been exposed to acoustic trauma during 
service from tank engine/cannon fire noise as contended.  

The negative evidence includes the available service medical 
records, including a March 1956 service separation 
examination report, which did not include any complaints, 
findings, or diagnoses pertaining to tinnitus.  Apparently, 
appellant initially claimed that he had tinnitus in an August 
1999 written statement, stating that he was in "Armor" and 
was exposed to a great deal of noise from "guns and 
engines."  

The earliest post-service clinical evidence pertaining to 
tinnitus was not until 1999, more than four decades after 
service, when a July 1999 private audiometric examination 
report and an August 1999 private audiologic evaluation 
report diagnosed bilateral tinnitus.  The negative evidence 
includes the fact that on said private audiologic evaluation, 
appellant provided a history of a fall several months earlier 
while washing the windshield of a truck apparently while 
employed by a trucking company; that he had fallen 
approximately four feet onto concrete and sustained a "bell-
ringer" type head injury; and that he had noticed having 
continuous bilateral tinnitus since "soon" after the 
accident.  However, he also reported having served in an Army 
tank corps during service and that he had worked as a long-
distance trucker for many years.  The audiologist opined that 
the tinnitus by history was consistent with sensorineural 
hearing loss (and that the hearing loss was consistent with 
past noise exposure and the aging process).  

Although on December 2001 VA audiologic evaluation, appellant 
divulged that he was unsure as to the onset of his tinnitus, 
he reported extensive in-service noise exposure as a tank 
commander engaged in combat in Korea and that he had more 
than 50 years of post-service noise exposure as a diesel 
truck driver.  An etiological opinion was not rendered, since 
the examiner reported that he did not have access to the 
claims folder.  Parenthetically, it is reiterated that the 
service records only confirm stateside active service and as 
the RO pointed out in its October 2001 and June 2002 
Supplemental Statements of the Case, even assuming arguendo 
that he served in Korea, the armistice agreement officially 
ending combat operations was signed in July 1953 prior to his 
verified active service period.  

The positive clinical evidence includes a subsequent February 
2002 VA ear, nose, and throat (ENT) examination report.  The 
examiner stated that, after review of the claims folder, 
appellant was "in Korea 15-16 months as a tank commander.  
From 1950 to 1954 and 1956 to 2000, he worked as a truck 
driver....  The patient claims he had ringing in the ears, and 
being hard of hearing following firing a 90 mm. gun and 
exposed [to] the noise of the engine of the tank when he was 
in Korea....  The ringing in the ears started bothering him at 
the beginning of 1980...."  It is of substantial import that 
the examiner opined that it was at least as likely as not 
that the bilateral tinnitus was related to in-service 
gunfire/tank engine noise exposure.  

Although the history provided by appellant on August 1999 
private audiological evaluation of the onset of tinnitus 
after a post-service head injury fall has not been 
subsequently repeated nor commented upon by any examiner, the 
physician who conducted said February 2002 VA ENT examination 
did expressly state that he had reviewed the claims folder, 
in rendering his medical opinion relating appellant's 
tinnitus to in-service noise exposure.  Although it appears 
that based on the service records, the history provided by 
appellant of service in Korea is at best inadvertently 
erroneous and at worse an untruth, nevertheless that does not 
necessarily refute the veracity of the rest of appellant's 
medical history as it pertains to alleged in-service 
excessive noise exposure.  Based on the service records 
substantiation of his assignment to a tank battalion, it 
appears a reasonable inference that he may have been exposed 
to significant in-service acoustic trauma as contended.  As 
the United States Court of Appeals for Veterans Claims stated 
in Smith v. Derwinski, 1 Vet. App. 235, 237 (1991), 
"[d]etermination of credibility is a function for the BVA."  

Additionally, the February 2002 VA ENT examination medical 
opinion relating the tinnitus to in-service noise exposure 
has not been specifically rebutted by any other medical 
opinion or competent evidence of record.  The Board must 
consider only independent medical evidence to support its 
findings rather than provide its own medical judgment.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The positive evidence includes appellant's service records 
documenting his assignment to a tank battalion and the recent 
February 2002 VA ENT examination report, wherein the examiner 
stated that appellant's bilateral tinnitus likely was related 
to in-service noise exposure.  It is uncontroverted that 
tinnitus may be caused by noise exposure.  See Diagnostic 
Code 6260 (1998) for rating tinnitus that is "[p]ersistent 
as a symptom of...acoustic trauma."  Accordingly, with 
resolution of all reasonable doubt in the appellant's favor, 
service connection is granted for bilateral tinnitus.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.


ORDER

Service connection for bilateral tinnitus is granted.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

